Opinion by
Judge Peters:
That appellant paid the amount for which this action was brought to Beckley, and that he paid it to Campbell is conclusively established by the evidence. But there is a failure of proof as1 to the important fact that appellee, Lanham-, was at the time indebted to Campbell. The law will not imply a promise to pay merely from the fact that one man has advanced money for the assumed debt of another without the request or consent of the party for whom the money is advanced. On the principle that one person can not make himself the creditor of another, without his consent, or against his will. And a fortiori there can not be a promise to pay implied, where money is paid, unless there is proof that the money was paid on an actual subsisting debt. In order to enable appellant to recover in this action he should have proved an actual indebtedness on the part of appellee to Campbell, for whose debt he professes to have paid the money, which he failed to do.
Wherefore the court below was authorized to give the instruction complained of and the judgment must be affirmed.
Murray, for appellant.

Reed & Twyman, for appellee.